Citation Nr: 0721374	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a respiratory disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from July 1945 to July 
1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lakewood, Colorado which declined to reopen the previously 
denied claim for service connection for a respiratory 
disorder.

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing has been 
associated with the claims file.

In June 2007, a motion to advance this case on the docket was 
granted.


FINDINGS OF FACT

1.  In a January 1998 decision, the Board denied the 
reopening of the previously denied claim for service 
connection for a respiratory disorder, finding that new and 
material evidence had not been submitted.  The veteran did 
not appeal this decision, but he did file a claim for clear 
and unmistakable error (CUE) in the January 1998 decision.

2.  In a November 2000 decision, the Board held that the 
January 1998 Board decision did not contain CUE.  The veteran 
did not appeal this decision and it is now final.

3.  The additional evidence received since the January 1998 
Board decision is not new or material in that it does not 
relate to an unestablished fact necessary to substantiate the 
clam, i.e., an etiological link between the currently 
diagnosed respiratory disorder and active service.  



CONCLUSION OF LAW

1.  Evidence received since the January 1998 Board decision 
is not new and material, and the criteria to reopen the 
previously denied claim for service connection for a 
respiratory disorder are not met.  38 U.S.C.A. § 7104, 5108, 
7104 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1104, 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2004, 
prior to the initial adjudication.  However, this notice was 
incomplete.  Additional notice was provided, to include 
information concerning the establishment of disability 
evaluations and effective dates, in January 2005 and March 
2006, after the initial adjudication.  In addition, specific 
notice of the information required to reopen the previously 
denied claim was provided in the March 2007 supplemental 
statement of the case.  While this notice was not provided 
prior to the initial adjudication, the claimant had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claimant submitted additional evidence and argument, and he 
provided testimony before the undersigned Veterans' Law Judge 
in May 2007.  During this hearing, the Veterans' Law Judge 
explained the precise evidence the veteran needed to prevail 
in his claim.  The veteran acknowledged his understanding. 
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

Other than the deficiencies discussed above, the notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Kent v. Nicholson, 20 
Vet. App. 1, 8 (2006), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  See Mayfield, supra.

In developing the previously denied claim, VA obtained the 
veteran's service medical records, assisted the appellant in 
obtaining evidence, and obtained VA examinations.  The 
appellant has been afforded the opportunity to give testimony 
before the Board, which he did in May 2007.  

The veteran has consistently asserted that his service 
medical records are incomplete.  Records from the service 
department do indicate that the veteran was hospitalized in 
service for a respiratory condition, and it is acknowledged 
that the records regarding that hospitalization have not been 
located and may have been destroyed.  The Board recognizes 
its heightened duty to assist in cases where records are 
unavailable. See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006). 
Notwithstanding, the January 1998 Board decision, and 
underlying 1955 Board decision, in essence, conceded that 
veteran was treated for various respiratory conditions during 
service. As such, he is not prejudiced by the absence of 
these records.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material

In a January 1998 decision, the Board declined to reopen the 
previously denied claim for service connection for a 
respiratory disorder, holding that evidence presented since 
the last final denial decision was not new and material.  

The veteran's claim was first denied by the Board in a 
November 1955 decision, based on a finding that service 
medical records did not show that the veteran manifested a 
chronic respiratory disorder prior to, during, or at 
discharge from active service, and that there was no 
competent medical evidence to establish that the respiratory 
disorder shown by private medical records occurred within the 
year following active service or was etiologically related to 
active service.  The decision considered the veteran's 
service medical records, lay witness' statements, and private 
medical records and statements.

Service medical records reflected complaints of and treatment 
for respiratory disorders including follicular pharyngitis 
and a head cold and cough, and notations of respiratory 
infection with hospitalization during service, but no 
findings of any respiratory abnormalities, defects, 
diagnoses, or other findings upon discharge from active 
service.  Specifically, clinical medical evidence, including 
chest X-ray results, revealed normal chest and lungs.

Lay witness' statements indicated the veteran was relieved of 
duty during service for 30 days for a respiratory ailment and 
had continuously exhibited symptoms of a respiratory disorder 
following his discharge from active service.  Private medical 
records showed treatment for allergic rhinitis, hay fever, 
seasonal rhinitis, and asthmatic bronchitis as early as in 
1949.

In holding that evidence presented since the November 1955 
Board decision was not new and material, the Board, in its 
January 1998 decision, explained that the veteran had not 
presented competent medical evidence that his currently 
diagnosed respiratory disorder either had its onset during 
active service or was etiologically linked to an inservice 
disease or injury.  

In November 2000, the Board issued a decision finding that 
there was no CUE in the January 1998 decision.  In pertinent 
part, this decision underscored that the January 1998 
decision had considered whether the medical evidence showed a 
current chronic respiratory disability that had its onset 
during active service, or whether there was a chronic 
respiratory condition that had its onset during the 
presumptive period following discharge, and had found that 
the medical evidence did not support a grant of service 
connection on either theory.  

The veteran did not appeal that decision and it is now final. 

Generally, prior unappealed Board decisions are final, and a 
claim based on the same factual basis may not be considered.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted. See 
38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156, 20.1100.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

Evidence received since the January 1998 Board decision 
includes photocopies of service medical and personnel 
records, service department records, and VA treatment 
records; the veteran's statements and testimony, a private 
medical evaluation dated in January 2005, and VA treatment 
records from 1999 through 2006.

The photocopies of service medical and personnel records, 
service department records, and VA treatment records prior to 
1999 are copies of records already considered at the time of 
the January 1998 Board decision and are therefore not new.

Similarly, the veteran's statement and testimony are 
duplicative of those he offered prior to the January 1998 
Board decision.  The evidence does not reflect that he is a 
medical expert, hence, his statements and testimony that he 
manifests a respiratory disorder that had its onset during 
active service or within an applicable presumptive period, or 
that his respiratory disorder is otherwise the etiological 
result of his active service is not probative.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  They are therefore not 
new.

The January 2005 private medical evaluation and the 1999-2006 
VA treatment records are new, in that they were not 
previously of record.  They document treatment for a current 
respiratory disorder.  However, they do not provide any 
medical findings or opinions of an etiological link between 
the current disability and active service.  The private 
evaluation contains a lengthy history of present illness, as 
reported by the veteran, including a statement that the 
veteran was diagnosed with an upper respiratory illness 
between 1947 and 1949 that never cleared and has continued to 
the present time.  The report does not contain any further 
opinions or findings of etiology by the physician.  Because 
the history is clearly indicated as reported by the veteran, 
i.e., "The patient notes ..." it cannot be probative.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the present case, the unestablished fact necessary to 
substantiate the veteran's claim is competent medical 
evidence of an etiological link between the currently 
diagnosed respiratory disorder and active service-either by 
demonstrating that the currently diagnosed respiratory 
disability is the result of an inservice event, disease, or 
injury, or by demonstrating that the currently diagnosed 
respiratory disorder had its onset during active service or 
is a presumptive respiratory condition that was manifested 
during the presumptive period following discharge from active 
service. None of the evidence submitted since the January 
1998 Board decision accomplishes this.

Absent competent medical evidence linking the veteran's 
current disability to his in-service respiratory treatment, 
the preponderance of the evidence is against the claim, there 
is no doubt to be resolved; and reopening the claim for 
service connection for a respiratory disorder is not 
warranted. 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence to reopen the previously denied 
claim for service connection for a respiratory disorder has 
not been submitted and the petition to reopen is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


